Title: From George Washington to William Gordon, 23 January 1778
From: Washington, George
To: Gordon, William



[Valley Forge, 23 January 1778]

I HAVE attended to your information and remark, on the supposed intention of placing General L——, at the head of the army: whether a serious design of that kind had ever entered into the head of a member of C—— or not, I never was at the trouble of enquiring. I am told a scheme of that kind is now on foot by some, in behalf of another gentleman—but whether true or false, whether serious, or merely to try the pulse, I neither know nor care; neither interested nor ambitious views led me into the service—I did not solicit the command, but accepted it after much entreaty, with all that diffidence which a conscious want of ability and experience equal to the discharge of so important a trust, must naturally create in a mind not quite devoid of thought; and after I did engage, pursued the great line of my duty, and the object in view (as far as my judgement could direct) as pointedly as the

needle to the pole. So soon then as the public gets dissatisfied with my services, or a person is found better qualified to answer her expectation, I shall quit the helm with as much satisfaction, and retire to a private station with as much content, as ever the wearied pilgrim felt upon his safe arrival in the Holy-land, or haven of hope; and shall wish most devoutly, that those who come after may meet with more prosperous gales than I have done, and less difficulty. If the expectation of the public has not been answered by my endeavours, I have more reasons than one to regret it; but at present shall only add, that a day may come when the public cause is no longer to be benefited by a concealment of our circumstances; and till that period arrives, I shall not be among the first to disclose such truths as may injure it.
